     Case 2:16-cv-01459-JAM-KJN Document 111 Filed 11/25/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
11    GORDON MCMAHON, an individual,                     Court Case No.: 2:16-cv-01459-JAM-KJN

12                                Plaintiff,             The Honorable John A. Mendez
           vs.
13                                                        ORDER TO CONTINUE DISCOVERY
14    JPMORGAN CHASE BANK, N.A.; SELECT                   DEADLINES AND PRETRIAL DATES
      PORTFOLIO SERVICING, INC.; and DOES 1
15    through 20 inclusive ,
16                                Defendants,
17
18
19
20
21
22
23
24
25
26
27
28


                                                      1
                                                 ORDER
             McMahon v. JPMorgan Chase Bank,, N.A., et al., Court Case No. 2:16-CV-01459-JAM-KJN
     Case 2:16-cv-01459-JAM-KJN Document 111 Filed 11/25/20 Page 2 of 2



 1   THIS COURT, having read and considered the Stipulation to Continue Discovery Deadlines
 2   and Pretrial Dates, and with good cause appearing thereby,
 3          IT IS HEREBY ORDERED THAT:
 4          The following deadlines and dates are continued as follows:
 5         Deadline                         Current Date            Stipulated Date
 6
           Fact and Expert Discovery        December 21, 2020       January 25, 2021
 7
           Mid-Litigation Statements        14 days prior to the close of discovery
 8
           Dispositive Motions Filed        January 21, 2021        February 18, 2021
 9
           Dispositive Motions Hearing March 9, 2021                April 20, 2021 at 1:30 p.m.
10
           Final Pretrial Conference        April 23, 2021          May 28, 2021 at 10:00 a.m.
11
           Trial                            June 7, 2021            July 12, 2021 at 9:00 a.m.
12
13
     IT IS SO ORDERED:
14
15
16   DATED: November 25, 2020                   /s/ John A. Mendez
                                                THE HONORABLE JOHN A. MENDEZ
17
                                                UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                                       1
                                                  ORDER
              McMahon v. JPMorgan Chase Bank,, N.A., et al., Court Case No. 2:16-CV-01459-JAM-KJN
